                 Case 3:19-cr-00105-RS Document 29 Filed 08/13/19 Page 1 of 2



 1   RANDY SUE POLLOCK (CSBN 64493)
     Law Offices of Randy Sue Pollock
 2   286 Santa Clara Avenue
     Oakland, CA 94610
 3   Tel: (510) 763-9967
     Fax: (510) 380-6551
 4   rsp@rspollocklaw.com
 5   Attorney for Defendant
     ERICH SCHOENWISNER
 6
 7
                                  UNITED STATES DISTRICT COURT
 8
                             NORTHERN DISTRICT OF CALIFORNIA
 9
                                     SAN FRANCISCO DIVISION
10
                                               –ooo–
11
12    UNITED STATES OF AMERICA,                    No. CR. 19-0105-RS-1

13                   Plaintiff,
                                                   STIPULATION AND PROPOSED
14                                                 ORDER TO PERMIT OUT-OF-
      vs.                                          DISTRICT TRAVEL
15                                                 ____________________________

16    ERICH SCHOENWISNER,

17                   Defendant
                                               /
18
            Defendant Erich Schoenwisner, by and through his counsel of record Randy Sue
19
     Pollock, and Assistant United States Attorney Jose A. Olivera, hereby stipulate that Mr.
20
     Schoenwisner be permitted to travel to Reno, Nevada from August 22-25, 2019, for a
21
     vacation.
22
     ///
23
     ///
24
     ///
25
     ///
26
     ///
27
28
              Case 3:19-cr-00105-RS Document 29 Filed 08/13/19 Page 2 of 2



 1   Date: August 11, 2019                    Respectfully submitted,
 2
 3                                            __________/s/_____________
                                              RANDY SUE POLLOCK
 4                                            Counsel for Defendant
                                              Erich Schoenwisner
 5
 6   Date: August 11, 2019                           _________/s/_______________
                                              JOSE A. OLIVERA
 7                                            Assistant United States Attorney
 8
 9
     SO ORDERED:                              ________________________
10                                            JOSEPH C. SPERO
                                              Chief, United States Magistrate Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                                                      2
